         Case 1:03-md-01570-GBD-SN Document 4590 Filed 06/14/19 Page 1 of 2



                        MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                                In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

       Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
                  Injury and Death Claims                                         Commercial Claims
    Ronald L. Motley (1944-2013)                                   Stephen A. Cozen, Co-Chair
    Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
    MOTLEY RICE LLC                                                COZEN O’CONNOR
    James P. Kreindler, Co-Chair
    KREINDLER & KREINDLER LLP

    Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
    KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
    Robert T. Haefele, Co-Liaison Counsel
    MOTLEY RICE LLC
                                                             VIA ECF
June 14, 2019

    The Honorable Sarah Netburn, U.S. Magistrate Judge
    United States District Court for the S.D.N.Y.
    Thurgood Marshall U.S. Courthouse, Room 430
    40 Foley Square
    New York, NY 10007

            Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

         The Plaintiffs’ Executive Committees (PECs), on behalf of all plaintiffs, write to comply with
the Court’s order of June 7, 2019 (ECF No. 4580), wherein Your Honor directed the parties to “file
a letter regarding the status of Saudi Arabia’s request as page five of its emergency motion to compel
no later than Friday, June 14, 2019.” In Saudi Arabia’s emergency motion (ECF No. 4572), Saudi
Arabia requested that, “going forward, the Court order Plaintiffs to provide Saudi Arabia with prior
notice and copies under Rule 45(a)(4) of all Rule 45 subpoenas issued to any third party, regardless of
whether those subpoenas are served formally, sent with an informal request to accept service, or
otherwise negotiated.”
        Although plaintiffs believe Saudi Arabia’s proposal goes beyond the requirements of the
Federal Rules, plaintiffs are amenable to providing Saudi Arabia with “prior notice and copies under
Rule 45(a)(4) of all Rule 45 subpoenas issued to any third party, regardless of whether those subpoenas
are served formally, sent with an informal request to accept service, or otherwise negotiated.”
        To place this issue in full context and clarify the record, the PECs further advise the Court of
the following facts. To date, the PECs have served multiple subpoenas 1 regarding, inter alia,


1The PECs have provided pre-service notice and served subpoenas on the following entities, for jurisdictional discovery
concerning Saudi Arabia: the Al-Rribat Al-Islami mosque; Bank of America; Case Western Reserve; DMV, Sacramento,
CA; George Washington University; Islamic Center of San Diego; Keller Graduate School (DeVry University); King
Fahd Mosque a/k/a Islamic Foundation of Sheikh Tayymiah; Omar Ibn al Khattab Mosque, San Diego State University
and San Diego State University Research Center; University of California, Los Angeles (UCLA); United States
      Case 1:03-md-01570-GBD-SN Document 4590 Filed 06/14/19 Page 2 of 2
The Honorable Sarah Netburn
June 14, 2019
Page 2
_______________________________________

jurisdictional discovery concerning Saudi Arabia, and in each instance, counsel for Saudi Arabia
received pre-service notice pursuant to FRCP 45(a)(4) and copies of the documents produced. The
circumstances regarding the supplemental voluntary production of documents by the King Fahd
Mosque were sui generis, as the PECs have explained. The PECs remain puzzled by the circumstances
surrounding the King Fahad Mosque’s “objection” to producing documents to the Kingdom and its
sudden withdrawal, but plaintiffs reiterate that they had no objection to sharing the KFM documents
with Saudi Arabia at any time, and in fact thought the KFM was producing them directly.
        A draft of this letter was provided to counsel for Saudi Arabia before being filed, and counsel
for Saudi Arabia agreed that the commitment made in the second paragraph satisfies the outstanding
request for relief in Saudi Arabia’s motion to compel.
         Respectfully submitted,

 COZEN O’CONNOR                                                MOTLEY RICE LLC

 By: /s/ Sean P. Carter                                         By: /s/ Robert T. Haefele
     SEAN P. CARTER                                                 ROBERT T. HAEFELE
     COZEN O’CONNOR                                                 MOTLEY RICE LLC
     One Liberty Place                                              28 Bridgeside Boulevard
     1650 Market Street, Suite 2800                                 Mount Pleasant, SC 29465
     Philadelphia, Pennsylvania 19103                               Tel.: (843) 216-9184
     Tel.: (215) 665-2105                                           Email: rhaefele@motleyrice.com
     Email: scarter@cozen.com
                                                                      For the Plaintiffs’ Exec. Committees
 For the Plaintiffs’ Exec. Committees

 KREINDLER & KREINDLER LLP

 By: /s/ Andrew J. Maloney
      ANDREW J. MALONEY
      KREINDLER & KREINDLER LLP
      750 Third Avenue
      New York, New York 10017
      Tel.: 212-687-8181
      Email: amaloney@kreindler.com
 For the Plaintiffs’ Exec. Committees

cc:      The Honorable George B. Daniels, via ECF
         All Counsel of Record via ECF




International University (Alliant); the U.S. Central Intelligence Agency; the U.S. Federal Bureau of Investigations; the
U.S. State Department; the U.S. Treasury Department; and West Coast University.
